Citation Nr: 1302547	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD, to include major depressive disorder and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1957, and from August 1958 to July 1973.  

This case comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was later returned to the Pittsburg, Pennsylvania RO.

In June 2007, the Veteran testified before a Decision Review Officer during a formal hearing held at the RO.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case in December 2011 for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The issue of entitlement to service connection for psychiatric disability other than PTSD is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

PTSD has not been present during the pendency of this claim.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The record reflects that the Veteran was provided all required notice in a letter mailed in November 2006, prior to the initial adjudication of the claim.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  The Veteran has also submitted written statements regarding his contentions and testimony during the June 2007 DRO hearing.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran was provided VA examinations with respect to his claim, with the first examinations occurring in February 2006 and December 2006.  In the December 2011 remand, the Board found these examination reports to be inadequate and directed that he be afforded another examination.  The Veteran was provided a third VA examination in January 2012 to determine the nature and etiology of his claimed psychiatric disorder.  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner provided an opinion as to the nature and etiology of the Veteran's claimed psychiatric disorder.  Thus, the Board finds that there has been substantial compliance with its December 2011 remand as the Veteran has been provided an adequate examination with respect to his PTSD claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board will address the merits of the claim.

Service Connection for PTSD

Service connection may be granted for disability due to a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The claims file reflects the Veteran's service in the Army from December 1954 to December 1957, and from August 1958 to July 1973, to include service in the Republic of Vietnam.  His DD 214 lists his military occupational specialty as a combat engineer.  His DD 214 shows that he was awarded the Combat Infantryman's Badge (CIB).  Accordingly, the Veteran's participation in combat is shown.

The Veteran claims that service connection is warranted PTSD due to his service in Vietnam.  He states that he completed two tours in Vietnam, during which time he served with a Special Forces group and was involved in combat operations as an advisor to native forces.  He attributes his psychiatric condition to numerous stressors that occurred during his Vietnam service, specifically identified as:  (1)  witnessing a Vietnamese village being set on fire; (2) being present when explosives were planted by Vietnamese children around the perimeter of his unit's base camp and seeing children who were injured when these devices exploded; (3) witnessing a local civilian being shot after his unit encountered the individual during a mission to clear out bunkers in 1966; participating in a mission to ambush a local village during which his unit encountered both enemy and friendly fire; (5) involvement in a mortar attack with enemy forces during which a mortar round landed near his unit causing him to fear for his life; and (6) being informed of the deaths of friends who were also serving in Vietnam.  The Veteran essentially claims that his psychiatric disorder began during service and that he has experienced a continuity of symptomatology since that time.   

Service treatment records have been reviewed and are negative for reports or diagnoses related to a psychiatric disorder.

Private medical records dated after the Veteran's separation from the military show a diagnosis of PTSD in November 2006 and psychiatric treatment in 2006 and 2007.  However, it is unclear from these records whether the PTSD diagnosis was rendered in accordance with the DSM-IV.  Also, this evidence does not include a medical opinion regarding the etiology of the diagnosed condition.

The Veteran underwent a VA psychiatric evaluation in February 2006.  The Veteran relayed his military stressors as previously described.  He indicated that he had dreams about his Vietnam experiences in the past, but not currently.  The Veteran stated that he had "flashbacks," which he described as times when he thought a lot about Vietnam.  When he thought of Vietnam, the Veteran stated that it was easy for him to stop those thoughts and focus on something else.  He avoided places and movies related to Vietnam, but he was able to watch World War II-era war movies and war coverage on television, and attend veterans' ceremonies.  Although he experienced problems in the past, the Veteran indicated that he was not bothered by loud noises.  He denied problems with concentration, irritability, sleep, or hypervigilance.  In summarizing the Veteran's reported symptoms, the examiner commented that the Veteran did not report enough re-experiencing, avoidance and numbing, or hyperarousal symptoms to meet the criteria for PTSD.

The clinical examination confirmed that the Veteran did not meet the criteria for an Axis-I PTSD diagnosis.  The examiner stated that it was unclear whether the Veteran had experienced a traumatic stressor based on his report.  However, because of a lack of enough other symptoms of PTSD, the examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis.

During the December 2006 VA PTSD examination, the Veteran described his combat service with a Special Forces group in Vietnam, to include the stressors previously described.  The Veteran reported experiencing psychiatric symptoms identified as feelings of aggravation; "flashbacks or remembrance" of his Vietnam experiences; frequent feelings of dread or foreboding that he would be arrested for his activities in Vietnam; and episodes during which he "drifted off."  His post-military history included his description of increased alcohol use; marital problems, divorce, and remarriage; leisure pursuits; a few close friendships; and involvement in veterans and civic groups.  

Based on the results of the clinical assessment, the examiner determined that the Veteran did not meet the full criteria for PTSD.  The examiner noted that the Veteran was rather vague regarding what he described as daily intrusive thoughts, as well as the Veteran's report of being typically able to focus on something else when those thoughts occurred.  The Veteran did not endorse having nightmares and only reported avoiding the Vietnam War memorial and some television programs.  He was able to watch events related to the conflict in Iraq, although he found this to be distressing.  The Veteran stated that he felt emotionally close to his family.  The examiner concluded that the Veteran was not very specific regarding symptoms related to PTSD and did not report the frequency or severity of symptoms typically found among individuals with PTSD at that time.  Although the Veteran described events that would meet the DSM-IV stressor criteria for PTSD, the examiner concluded that the Veteran's symptoms did not meet the full constellation of symptoms required for a PTSD diagnosis.   

The January 2012 VA PTSD examiner rendered an Axis-I diagnosis of dysthymic disorder.  The examiner indicated that the claims file was reviewed, to include the Veteran's description of his in-service stressors.  The Veteran's description of his military experiences was generally consistent with his previous reports, although somewhat less detailed.  The examiner concluded that the results of the clinical examination indicated, at most, mild distress, but this was not consistent with a diagnosis of PTSD.  The examiner determined that the Veteran was presumed to have met Criterion A (exposure to a traumatic stressor) for a PTSD diagnosis under the DSM-IV based on his combat service.  The examiner stated, however, that the Veteran clearly did not report symptoms which met the symptom criteria for a PTSD diagnosis.  The examiner explained that both the presence of a traumatic stressor and full PTSD symptomatology must be present in order to render this diagnosis.  According to the examiner, the Veteran demonstrated almost a complete absence of any PTSD-related symptomatology.  The examiner determined that there was no evidence of autonomic arousal, hypervigilance, hyperalertness, or intrusive thoughts of his Vietnam experiences.  The Veteran did not demonstrate or report significant symptoms of any kind, other than those related to a mild dysthymic disorder and what appeared to be mild cognitive-related symptoms.  The examiner attributed the Veteran's report of social problems after his military service to his prior alcohol dependence, which was also not presumed to be the result of his military service.  

Given the above, the preponderance of the evidence is against the claim for service connection for PTSD.  A review of the competent medical evidence of record does not show that the Veteran currently has a diagnosis of PTSD within the meaning of VA regulations.  The Board acknowledges that the private medical records show a diagnosis of PTSD in 2006.  However, as discussed below in greater detail, this medical evidence does not reflect that a comprehensive mental health evaluation was undertaken, and does not show that the PTSD diagnosis meets the requirements of 38 C.F.R. § 4.125.  In contrast, the Board finds that the most complete assessment of the Veteran's mental condition was made in the January 2012 VA PTSD examination report.  The VA examiner did not diagnose the Veteran with PTSD; rather he was diagnosed with dysthymic disorder and a cognitive disorder when evaluated under the DSM-IV.  The January 2012 VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria but found that he did not meet all of the criteria for a PTSD diagnosis.  Overall, the Board finds that the preponderance of the competent medical evidence of record shows that PTSD has not been present during the period of this claim.

Although the private medical records show that the Veteran was assessed has having PTSD, this evidence does not indicate that the Veteran was diagnosed with PTSD by a mental health professional in conformance with the criteria of DSM-IV.  Specifically, while the diagnosis was given by a licensed professional counselor, there is no indication from these records that this diagnosis was rendered using the DSM-IV.  In any event, the mental health provider did not provide sufficient information to show that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  

Instead, the claims file illustrates that the Veteran subsequently underwent an extensive mental disorders assessment during the January 2012 VA PTSD examination, at which time his entire claims file was reviewed and considered in rendering a diagnosis.  The January 2012 VA PTSD examination report provides a thorough discussion of the Veteran's medical history, to include prior psychiatric treatment and diagnoses.  Even though the January 2012 VA examiner specifically evaluated the Veteran for PTSD under DSM-IV criteria, the results indicated that the Veteran did not meet all of the criteria for a PTSD diagnosis.  The Board notes that the January 2012 examination findings were consistent with the previous February 2006 and December 2006 VA evaluations, which also failed to show that the Veteran met the criteria for a DSM-IV diagnosis of PTSD.

As the January 2012 VA PTSD examination report provides the more in depth analysis of the Veteran's mental condition by a mental health practitioner, the Board finds it to be of greater probative value.  Unlike the November 2006 private medical records showing a diagnosis of PTSD, the January 2012 VA examination report clearly shows that the Veteran does not meet the criteria for a diagnosis of PTSD and properly supports the conclusion.  The Board notes that the January 2012 VA examination report provided the most in depth detail as to how the PTSD determination was made.  Thus, the January 2012 VA PTSD examination report is found to be of a greater probative value.

In addition to the medical evidence, the Board has considered the Veteran's statements that he has PTSD due to his military service.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with the claimed disorder and his military experiences to be both competent and credible.  However, as a lay person, the Veteran is not competent to render a diagnosis of PTSD.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service and that the Veteran is sincere in his belief that he has PTSD that is related to his military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

In the December 2011 Remand, the Board required that the Veteran be scheduled for a VA examination in order to determine the nature and etiology of the claimed psychiatric disorder.  Specifically, the Board directed the VA examiner to provide an opinion as to whether any diagnosed psychiatric disorder other than PTD was manifested during the Veteran's service or was otherwise etiologically related to service.  The Board required the examiner to provide a rationale for the opinion expressed.  

As discussed above, the Veteran underwent a VA PTSD examination in January 2012, at which time the VA examiner rendered a diagnosis of dysthymic disorder.  The examiner opined that the Veteran's dysthymic disorder was in no way related to his military service and was not caused or exacerbated by his service in Vietnam or his combat exposure.  However, the examiner did not provide a rationale to support this opinion or specifically address whether the psychiatric condition manifested in service.    

The Board notes that the December 2011 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Thereafter, forward the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file to the examiner who performed the January 2012 VA PTSD examination.  The examiner should be requested to prepare an addendum providing the rationale for the opinion expressed in the January 2012 VA PTSD examination report that the Veteran's dysthymic disorder is not related to or caused by his military service, including his combat service in Vietnam.  The examiner is free to amend the previous opinion regarding the Veteran's dysthymic disorder if so warranted; however, the amended opinion must be supported by a detailed rationale.

If the January 2012 VA examiner is no longer available, schedule the Veteran for an appropriate examination to determine the etiology of his diagnosed dysthymic disorder.  All indicated testing should be accomplished.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file shall be made available to and reviewed by the examiner.  All findings and conclusions should be set forth in a legible report.

The examiner shall provide an opinion as to whether it is at least as likely as not (i.e. at least 50 percent probable) that diagnosed psychiatric disorder, to include dysthymic disorder, became manifest in service, or is otherwise etiologically related to service.  For the purpose of providing the opinion, the Veteran is presumed to be a reliable historian.  The examiner must consider and reconcile any conflicting evidence or opinions of record.  The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim for service connection for a psychiatric disability other than PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


